11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.D.S., a child,          * From the 446th District Court
                                               of Ector County
                                               Trial Court No. E-18-0044-AD.

No. 11-18-00237-CV                           * March 7, 2019

                                             * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is affirmed as to the termination of
Appellant’s parental rights. The costs incurred by reason of this appeal are
taxed against Appellant.